Broyles, J.,
dissenting. I think there was some evidence, though weak, to support the judgment of the recorder in this case; and, as held by this court in Backus v. City of Atlanta, 7 Ga. App. 397 (66 S. E. 1036), “On the trial of one charged with the violation of a city ordinance, the credibility of testimony is for determination exclusively by the municipal official trying the case; and his finding will not be interfered with where there is any evidence to support it, especially where it is approved by the superior court on certiorari. The evidence against the *520defendant was decidedly weak, but we can not hold that there was none; and its sufficiency was entirely for the recorder.” And as held by this court in Hardaway v. City of Atlanta, 9 Ga. App. 837 (72 S. E. 304), where the accused was convicted of being a “blind tiger,” on purely circumstantial evidence, and the conviction was sustained by the superior court and affirmed by this court: “These facts, taken all together, may have been susceptible of explanation consistent with the innocence of the accused, but this was a matter for determination by the recorder; and since he saw the witnesses and heard their testimony, and the explanation of the accused, he was in a much better position to judge, of the probative value of the evidence than this court.”
Decided December 22, 1914.
Certiorari; from Taliaferro superior court—Judge Walker. October 30, 1914.
Robert R. Gunn, Alvin G. Goluclce, for plaintiff in error.
Hawes Cloud, contra.